 

Exhibit 10.2

 

MARCH LETTER AGREEMENT

 

March 26, 2015

 

Sentinel RE Investment Holdings LP

c/o Kohlberg Kravis Roberts & Co. L.P.

9 West 57th Street, Suite 4200

New York, NY 10019

Attention: Billy Butcher and General Counsel



Re:March Put Exercise

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain Purchase Agreement, as amended by that
Amendment Agreement, dated February 10, 2014, that Second Amendment Agreement,
dated April 8, 2014, that Third Amendment Agreement, dated December 22, 2014,
and that January Letter Agreement (as defined below) (collectively, the
“Purchase Agreement”) by and among Sentinel RE Investment Holdings LP, a
Delaware limited partnership (the “Investor”), Sentio Healthcare Properties,
Inc., a corporation organized under the laws of the State of Maryland (the
“Company”), and Sentio Healthcare Properties OP, L.P., a Delaware limited
partnership (the “Partnership,” and together with the Company, the “Sentio
Parties”). Capitalized terms not otherwise defined herein shall have the
respective meanings assigned to such terms in the Purchase Agreement.

 

Whereas, on January 16, 2015, the Parties entered into a letter agreement (the
“January Letter Agreement”) and closed a Construction Loan Put Exercise (the
“Georgetown Put Exercise”) whereby the Investor agreed to commit to purchase
newly issued Series B Convertible Preferred Units for an aggregate amount of
$41,912,000, funded pursuant to a draw schedule. Pursuant to the January Letter
Agreement, the Investor was issued 155,000 newly issued Series B Convertible
Preferred Units, which is the amount of Series B Convertible Preferred Units
that would cause the Investor’s ownership interest in the Partnership to be
48.9%.

 

Whereas, if the Partnership were to issue any additional Series B Convertible
Preferred Units, the Investor would beneficially own greater than 48.9% of the
outstanding partnership interest of the Partnership, triggering certain
“change-of-control” provisions in the Sentio Parties’ loan documents, which,
without consents from the lenders thereto, would cause the Sentio Parties to be
in default under such loan documents. Although the Sentio Parties are currently
pursuing such requisite lender consents, the Sentio Parties do not anticipate
receiving all required consents prior to the Closing of a Put Exercise Notice
originally delivered to the Investor on February 24, 2015, amended and restated
on March 18, 2015 and further amended and restated on March 25, 2015 for the
acquisitions of Armbrook Village and Gables of Kentridge (the “March Put
Exercise”).

 

 

 

 

Whereas, pursuant to the March Put Exercise, the Sentio Parties have requested
that the Investor purchase 220,580 Series B Convertible Preferred Units for an
aggregate amount of $22,058,000.

 

Whereas, of the 155,000 Series B Convertible Preferred Units issued to the
Investor in connection with the Georgetown Put Exercise, as of March 2, 2015,
the Investor has funded only $1,902,000 for 19,020 Series B Convertible
Preferred B Units. The Parties have agreed that the 135,980 unfunded Series B
Convertible Preferred Units issued in connection with the Georgetown Put
Exercise shall be deemed instead to have been issued in connection with the
March Put Exercise, and that the Investor shall pay $13,598,000 for such
unfunded units on the initial Closing of the March Put Exercise, which amount
shall be deemed to have been funded in connection with the March Put Exercise.
In addition, because the March Put Exercise is for an amount in excess of the
$13,598,000, the Sentio Parties wish to provide further that the Series B
Convertible Preferred Units to be issued in connection with the March Put
Exercise will be issued in two closings: an initial closing representing the
135,980 Series B Convertible Preferred Units described above, and a subsequent
closing for the balance of the Series B Convertible Preferred Units issuable
under the March Put Exercise.

 

In consideration of the mutual agreements and covenants contained herein, for
the reasons discussed above and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Sentio Parties and
the Investor hereby agree as follows:

 

1.           Amendment to January Letter Agreement. The January Letter Agreement
is hereby amended as follows: the number of Series B Convertible Preferred Units
referred to as the “First Issuance” in the January Letter Agreement shall be
19,020 Series B Convertible Preferred Units.

 

2.           Issuance of Series B Convertible Preferred Units for March Put
Exercise. Notwithstanding anything to the contrary in the Purchase Agreement,
the Series B Convertible Preferred Units for the March Put Exercise shall be
divided into two issuances. Upon the initial Closing of the March Put Exercise,
the Investor shall wire $13,598,000 to the account of the Partnership, and
135,980 of the Series B Convertible Preferred Units issued in connection with
the Georgetown Put Exercise shall be deemed instead to have been issued in
connection with the March Put Exercise (such number of Series B Convertible
Preferred Units hereafter referred to as the “March First Issuance”) and shall
be subject to the same terms and conditions as if originally issued in
connection with an Ordinary Put Exercise Notice.

 

2

 

 

The balance of the Series B Convertible Preferred Units issuable upon the
subsequent Closing of the March Put Exercise (which amount will equal the
difference between (i) the securities calculated pursuant to Section 2.2 of the
Purchase Agreement for the March Put Exercise (the “March Full Issuance”) and
(ii) the March First Issuance) will then be issued, and the payment relating
thereto will be wired to the account of the Partnership, upon the earlier to
occur of the following: (a) receipt of all lender consents listed on Schedule A
attached hereto, (b) four months following the Closing of the March Put
Exercise, subject to one or more extensions beyond such four-month period
exercisable by the Investor in its discretion upon ten days’ notice to the
Sentio Parties, (c) upon a Liquidation Event (as defined in the Investor Rights
Agreement), (d) at the Investor’s election, a sale of a material amount of the
assets of the Company or the Partnership, (e) at the Investor’s election, a sale
or issuance of any equity in the Company or the Partnership other than (X) sales
by holders of the stock of the Company in the ordinary course or (Y) issuances
pursuant to the Purchase Agreement and (f) at the Investor’s election, the
listing of securities of the Company or the Partnership on a nationally
recognized stock exchange. For all other purposes under the Purchase Agreement,
as well as the Investor Rights Agreement and the Partnership Agreement (each as
defined in the Purchase Agreement), including the receipt by the Investor of
distributions payable on the Series B Convertible Preferred Units under Section
9.2(d)(iii)(F) of the Partnership Agreement (which shall be accrued until they
are paid to the Investor at the time of the March Full Issuance), the Investor
shall be treated as having been issued the March Full Issuance as of the date of
the initial Closing; provided that the Investor shall have only the voting
rights relating to the securities the Investor actually beneficially owns (for
the avoidance of doubt, the Investor shall beneficially own the March Full
Issuance upon the subsequent Closing of the March Put Exercise); provided
further that nothing herein shall be deemed to amend or modify Sections
9.2(d)(iii)(A) and 9.2(d)(iv)(D) of the Partnership Agreement. Notwithstanding
anything to the contrary in the Purchase Agreement, the Investor Rights
Agreement, the Partnership Agreement or this March Letter Agreement, in no event
shall the Investor be required, without its prior written consent, to invest any
additional amounts in the Company unless the Investor has received the March
Full Issuance and the Full Issuance (as defined in the January Letter
Agreement).

 

3.           Ratification. Except as expressly amended hereby, the Purchase
Agreement (including, for the avoidance of doubt, the January Letter Agreement)
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

 

4.           Governing Law. This March Letter Agreement will be governed by and
construed in accordance with the internal procedural and substantive laws of the
State of New York, without giving effect to the choice of law provisions of such
state that would cause the application of the laws of any other jurisdiction.

 

5.           Counterparts. This March Letter Agreement may be executed in
counterparts (including by facsimile or other electronic transmission), all of
which will be considered one and the same agreement and will become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties (including by facsimile or other electronic
transmission).

 

3

 

 

If the foregoing meets with your approval, please indicate your acceptance of
this March Letter Agreement by countersigning a copy of this agreement in the
space indicated below.

 



  Very truly yours,       Sentio Healthcare Properties, Inc.       By: /s/
Sharon Kaiser   Name: Sharon Kaiser   Title: Chief Financial Officer      
Sentio Healthcare Properties OP, L.P.

 

  By:   Sentio Healthcare Properties, Inc., its       general partner

 

  By:   /s/ Sharon Kaiser     Name: Sharon Kaiser     Title: Chief Financial
Officer

 

Agreed to and accepted: Sentinel RE Investment Holdings LP   By: Sentinel RE
Investment Holdings GP, as general partner

 

By:   /s/ Billy Butcher   Name:  Billy Butcher   Title:  Vice President  

 

 

 

 

SCHEDULE A

 

Lender Consents

 

Lender Consent Required:

 

1.Rome

2.Global/Dallas

3.Hedgecoxe

4.Caruth Haven

5.Oaks Bradenton

6.Greentree

7.Forestview

8.Floral Vale

9.Chattanooga

10.Amber Glen

11.Mill Creek

12.Hudson Creek

13.Sugar Creek

14.Buffalo Crossing

 

Lender Consent Not Required:

 

1.Oakleaf Portfolio

2.Bryan MOB

3.Blue Springs/Parkway

 

Conditional: Lender consent is not required provided that the applicable
condition set forth below is satisfied at the time of the Full Issuance. If the
applicable condition is not satisfied at the time of the Full Issuance, lender
consent is required.

 

Loan   Condition Standish Village   Compliance with the provisions of Section 7
of Exhibit B to that certain Senior Housing Loan and Security Agreement dated
December 6, 2013 St. Andrews Village   Compliance with the provisions of Section
7 of Exhibit B to that certain Multifamily Loan and Security Agreement – Seniors
Housing dated August 19, 2014 Woodbury Mews   The satisfaction of the carve outs
to a change of control scenario set forth in the definition of “Change of
Control”, including, but not limited to, the “Take Out/Management Criteria”.
MVI, Live Oak, Wildewood, Gables-Hudson   The Partnership or another entity
satisfactory to the administrative agent of the loan provides a carve out
guaranty to such agent in favor of the lenders under the loan along with notice
of such transfer prior to the Full Issuance on substantially the same form as
the guaranty executed by the Company in connection with the origination of
the  loan.

 

 

 

 

Sumter Place   The Partnership or another entity satisfactory to the
administrative agent of the loan provides a carve out guaranty to such agent in
favor of the lenders under the loan along with notice of such transfer prior to
the Full Issuance on substantially the same form as the guaranty executed by the
Company in connection with the origination of the loan. Allentown   Borrower
provides the applicable lender with notice of such transfer within ten (10)
business days thereof. Court at Hilliard, Compass 1 and Compass 2   Receipt of
approval from HUD for each Form 2530 filed with HUD respect to (i) Investor’s
potential ownership of over 50% of the shares of the Company and (ii) each
member of the Board appointed by Investor.

 

 

 

